Exhibit 10.1

 

 

 

INDEPENDENT DIRECTOR AGREEMENT

 

This INDEPENDENT DIRECTOR AGREEMENT is dated October 30, 2020 (the "Agreement")
by and between Cannabis Global, Inc., a Nevada corporation (the "Company"), and
Jim Riley, an individual (the "Director").

 

WHEREAS, the Company appointed the Director effective as of the date hereof (the
"Effective Date") and desires to enter into an agreement with the Director with
respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Position

 

Subject to the terms and provisions of this Agreement, the Company shall cause
the Director to be appointed, and the Director hereby agrees to serve the
Company in such position upon the terms and conditions hereinafter set forth,
provided, however, that the Director's continued service on the Board of
Directors of the Company (the "Board") after the initial one-year term on the
Board shall be subject to any necessary approval by the Company's stockholders.

 

2. Duties.

 

(a) During the Directorship Term (as defined herein), the Director make
reasonable business efforts to attend Board meetings and quarterly pre-scheduled
Board and Management conference calls, serve on appropriate subcommittees as
reasonably requested and agreed upon by the Board, make himself available to the
Company at mutually convenient times and places, attend external meetings and
presentations when agreed on in advance, as appropriate and convenient, and
perform such duties, services and responsibilities, and have the authority
commensurate to such position.

 



1 
 

 

 

 

(b) The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities, subject to any limitations set forth by the
Sarbanes-Oxley Act of 2002 and limitations provided by any exchange or quotation
service on which the Company's common stock is listed or traded. Notwithstanding
the same, the Director will provide the Company with prior written notice of any
future commitments to such entities and use reasonable business efforts to
coordinate his respective commitments so as to fulfill his obligations to the
Company and, in any event, will fulfill his legal obligations as a Director.
Other than as set forth above, the Director will not, without the prior
notification to the Board, engage in any other business activity which could
materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) any current employer and its
affiliates or (ii) the board of directors of any entities on which he currently
sits. At such time as the Board receives such notification, the Board may
require the resignation of the Director if it determines that such business
activity does, in fact, materially interfere with the performance of the
Director's duties, services and responsibilities hereunder.

 

3. Compensation.

 

(a) Restricted Stock. The Director shall receive four hundred thousand (400,000)
shares of the Company's common stock. Such shares shall vest in four (4) equal
amounts over a period of twelve (12) months, the initial amount vesting on the
Effective Date. Notwithstanding the foregoing, if the Director ceases to be a
member of the Board at any time during the vesting period for any reason (such
as resignation, withdrawal, death, disability or any other reason), then any
unvested shares shall be irrefutably forfeited. Furthermore, the Director agrees
that the shares shall be subject to any "lock-up" agreement required to be
signed by the Company's officers in connection with any financing.

 

(b) Independent Contractor. The Director's status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other considerations made or provided to the Director under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 



2 
 

 

 

 

(c) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket expenses incurred by the
Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director in excess of $500.00) must be approved in
advance by the Company.

 

4. Directorship Term. The "Directorship Term," as used in this Agreement, shall
mean the period commencing on the Effective Date and terminating on the earlier
of the date of the next annual stockholders meeting and the earliest of the
following to occur: (a) the death of the Director; (b) the termination of the
Director from his membership on the Board by the mutual agreement of the Company
and the Director; (c) the removal of the Director from the Board by the majority
stockholders of the Company; and (d) the resignation by the Director from the
Board.

 

5. Director's Representation and Acknowledgment.

 

The Director represents to the Company that his execution and performance of
this Agreement shall not be in violation of any agreement or obligation (whether
or not written) that he may have with or to any person or entity, including
without limitation, any prior or current employer. The Director hereby
acknowledges and agrees that this Agreement (and any other agreement or
obligation referred to herein) shall be an obligation solely of the Company, and
the Director shall have no recourse whatsoever against any stockholder of the
Company or any of their respective affiliates with regard to this Agreement.

 

6. Director Covenants.

 

Unauthorized Disclosure. The Director agrees and understands that in the
Director's position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company's products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term and thereafter, the Director will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company; provided, however, that (i) the Director shall have no
such obligation to the extent such information is or becomes publicly known or
generally known in the Company's industry other than as a result of the
Director's breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company's direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director's position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.

 



3 
 

 

 

 

Non-Solicitation. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company's
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term and/or at any time
during the one year period prior to the termination of the Directorship Term,
was an employee or customer of the Company or otherwise had a material business
relationship with the Company.

 

Non-Compete. The Director agrees that during the Directorship Term and for a
period of three (3) years thereafter, he shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise; engage in the business of
developing, marketing, selling or supporting technology to or for businesses in
which the Company engages in or in which the Company has an actual intention, as
evidenced by the Company's written business plans, to engage in, within any
geographic area in which the Company is then conducting such business. Nothing
in this Section 6 shall prohibit the Director from being (i) a stockholder in a
mutual fund or a diversified investment company or (ii) a passive owner of not
more than three percent of the outstanding stock of any class of securities of a
corporation, which are publicly traded, so long as the Director has no active
participation in the business of such corporation.

 

Insider Trading Guidelines. Director agrees to execute the Company's Insider
Trading Guidelines in the form attached hereto.

 

Remedies. The Director agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages or paying a bond, in addition to any other remedies to which the Company
may be entitled at law or in equity. The terms of this paragraph shall not
prevent the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, but not limited to, the recovery of damages
from the Director. The Director acknowledges that the Company would not have
entered into this Agreement had the Director not agreed to the provisions of
this Section 6.

 

The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.

 



4 
 

 

 

 

7. Indemnification.

 

The Company agrees to indemnify the Director for his activities as a member of
the Board to the fullest extent permitted under applicable law and shall use its
best efforts to maintain Directors and Officers Insurance benefitting the Board.

 

8. Non-Waiver of Rights.

 

The failure to enforce at any time the provisions of this Agreement or to
require at any time performance by the other party hereto of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement or any part hereof, or the
right of either party hereto to enforce each and every provision in accordance
with its terms. No waiver by either party hereto of any breach by the other
party hereto of any provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions at that time
or at any prior or subsequent time.

 

9. Notices.

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery or by registered or certified mail, postage prepaid, return
receipt requested to address well known by the Parties. Either of the parties
hereto may change their address for purposes of notice hereunder by giving
notice in writing to such other party pursuant to this Section 9.

 

If to: Cannabis Global Inc 520 S Grand Ave #320 Los Angeles, Ca 90071

 

If to: Mr. Jim Riley Address:

 

58 Morning View Way Kalispell, MT 59901

 

 



5 
 

 

 

10.Binding Effect/Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, personal representatives, estates,
successors (including, without limitation, by way of merger) and assigns.
Notwithstanding the provisions of the immediately preceding sentence, neither
the Director nor the Company shall assign all or any portion of this Agreement
without the prior written consent of the other party.

 

11. Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

 

12. Severability.

 

If any provision of this Agreement, or any application thereof to any
circumstances, is invalid, in whole or in part, such provision or application
shall to that extent be severable and shall not affect other provisions or
applications of this Agreement.

 

13. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without reference to the principles of conflict of laws.
All actions and proceedings arising out of or relating to this Agreement shall
be heard and determined in any court in Los Angeles County, California and the
parties hereto hereby consent to the jurisdiction of such courts in any such
action or proceeding; provided, however, that neither party shall commence any
such action or proceeding unless prior thereto the parties have in good faith
attempted to resolve the claim, dispute or cause of action which is the subject
of such action or proceeding through mediation by an independent third party.

 

15. Modifications. Neither this Agreement nor any provision hereof may be
modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

 



6 
 

 

 

16. Tense and Headings.

 

Whenever any words used herein are in the singular form, they shall be construed
as though they were also used in the plural form in all cases where they would
so apply. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement and shall not in any way affect the
meaning or interpretation of this Agreement.

 

17. Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOEF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 

CANNABIS GLOBAL, INC.

 

/s/ Arman Tabatabaei

 

ARMAN TABATABAEI

 

Chief Executive Officer and Director

 

 

DIRECTOR

 

/s/ Jim Riley

 

Jim Riley